       Case 19-01056    Doc 48    Filed 04/15/20 Entered 04/15/20 12:11:52        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  GIA PROVANZANO,                                Ch. 7
    Debtor                                       18-14727-FJB

  GIA PROVANZANO,                                Adversary Proceeding
    Plaintiff,                                   19-01056-FJB
  v.
  NAVIENT SOLUTIONS, LLC, NATIONAL
  COLLEGIATE STUDENT LOAN TRUST
  2006-2, NATIONAL COLLEGIATE
  STUDENT LOAN TRUST 2006-4,
  NATIONAL COLLEGIATE STUDENT
  LOAN TRUST 2007-1 and NATIONAL
  COLLEGIATE STUDENT LOAN TRUST
  2007-4,
    Defendants


                                              Order

No objection filed. This stipulation [#47] is hereby approved and this adversary proceeding is
hereby dismissed.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 4/15/2020
